Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “the arrangement of said fastening elements in the body of the bracelet being configured to achieve an enlargement of the radiation pattern of said antenna device” is recited. It is unclear what this limitation entails for the structure of the fastening elements. The specification states “to enlarge the radiation pattern in the directions which would be attenuated by the wearer's wrist”, but doesn’t state relative to what other configuration. What is considered an “enlargement of the radiation pattern”? Any antenna configuration put into place would be an enlargement over none at all.  Additionally, any change in the electrical properties of the fastening elements can create an enlargement of the radiation pattern, since no specified directionality of the pattern is given. Further clarification is necessary. For examination, any antenna creating a radiation pattern in a desired direction is considered to meet the limitation.
Claim 2 is rejected due to its dependence from claim 1.
Claim 3 recites the limitation "the dielectric material link".  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the number of metallic material links".  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites a similar limitation to claim 1 regarding enlargement, and has the same issue.
Claims 6-13 have multiple antecedent basis issues, which may be solved if they depended from claim 5 or other dependent claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsushima (U.S. Patent Application No. 20160139564), hereinafter known as Tsushima, in view of Liu (U.S. Patent Application No. 20170033439), hereinafter known as Liu.
Regarding claim 1, Tsushima teaches (Figs. 1-8) a timepiece (see Fig. 1) comprising a case formed of a metal middle part (2000, [0027]) wherein are disposed a metal dial (2100, 2101, 2102) and a remote communication system (104 or 106) provided with an antenna device (105 or 107), the communication system comprising a bracelet (1000) of said timepiece connected at its ends to said middle part (see Fig. 1) and comprising a body formed of a plurality of fastening elements (1110-1230, see Fig. 1) having different electrical conduction properties ([0031], different arrangement in 1170-1210), the arrangement of said fastening elements in the body of the bracelet being configured to achieve an enlargement of the radiation pattern of said antenna device (see Figs. 1-8, 112 rejection above for interpretation).
Tsushima does not teach further details regarding the antenna device.
Liu teaches (Figs. 1-6) a timepiece (see Fig. 1) comprising a case formed of a metal middle part (110) wherein are disposed a display (125, see Fig. 3) and a remote communication system provided with a multi-band ([0020]) antenna device (150, 160) arranged above said display (see Figs. 3 and 4).
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to arrange the antenna device of Tsushima as taught by Liu because it provides applicability to more commonly used frequency bands ([0020]).
Regarding claim 2, Tsushima further teaches (Figs. 1-8) wherein the fastening elements comprise links (see Fig. 1) which can each be made of metallic material or of dielectric material ([0031], metal or circuit board taught).
Regarding claim 3, Tsushima further teaches (Figs. 1-8) wherein the dielectric material link is comprised in the body of the bracelet (19) at one of its two ends, intended to be connected to the middle part.
Regarding claim 4, Tsushima further teaches (Figs. 1-8) wherein the number of metallic material links constituting the body of the bracelet (see Fig. 1, [0031]) contributes to achieving the configuration of the enlargement of the radiation pattern of said antenna device (see Figs. 1-8, 112 rejection above for interpretation).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fujisawa (U.S. Patent Application No. 20110013491) teaches a timepiece with an antenna.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MUNOZ whose telephone number is (571)270-1957. The examiner can normally be reached M-F 9 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL MUNOZ/               Primary Examiner, Art Unit 2896